DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informality. Appropriate correction is required.
Claim 7, lines 2-3: “the plurality of slot flow path” should read --the plurality of slow flow paths--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 6 and 8 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0093645 – herein after Lee).
In reference to claim 1, Lee discloses a compressor, comprising (see figs. 1, 3 and 5): 
a cylinder (131) that extends axially and defines an inlet (for the piston) at a first axial end (right end) and an outlet (for the compressed fluid) at a second axial end (left end); 
a piston (132) disposed in the cylinder and configured to reciprocate in the cylinder; 
a discharge valve assembly (134+135) disposed at the outlet of the cylinder and configured to open and close the outlet of the cylinder; and 
a valve stopper (150) configured to limit a degree of opening of the discharge valve assembly [136 (part of 150) limits a degree of opening of the discharge valve assembly], the valve stopper (150) comprising: 
a radial member (152) that extends radially and defines a central hole (152a), the radial member having a radial inner end that surrounds the central hole, 
an axial member (151) that extends in a first axial direction (direction to the right) from the radial inner end of the radial member in a first axial direction (i.e. a first axial direction being a direction to the right, thus this direction being from the radial inner end towards the discharge valve), the axial member (151) defining a hollow space that is in fluid communication (as seen in fig. 5) with the central hole (152a), and 
an interference surface (136) disposed at a first axial end of the axial member (at a right side of the axial member 151) and configured to, based on the discharge valve assembly (134+135) opening the outlet of the cylinder, interfere with the discharge valve assembly to thereby limit the degree of opening of the discharge valve assembly, 
wherein the axial member (151) further defines a slot flow path (in view of ¶110: this path is through 151a and is shown in fig. A below) that passes through a circumference of the axial member in a radial direction such that the hollow space of the axial member is in fluid communication with an outer space outside the circumference of the axial member (see fig. 5 or fig. A below).

    PNG
    media_image1.png
    964
    957
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Lee to show claim interpretation.

In reference to claim 2, Lee discloses the compressor, wherein the discharge valve assembly comprises (see fig. 5): a valve member (134) configured to open and close the outlet of the cylinder; a valve spring (135) configured to apply force to the valve member in a direction of closing the outlet of the cylinder; and a spring holder (protrusion portion on valve member 134) configured to support the valve spring.
In reference to claim 5, Lee discloses the compressor, wherein the hollow space is in fluid communication with a space (space in which discharge valve assembly is present) defined at a first axial side of the valve stopper facing the discharge valve assembly.
In reference to claim 6, Lee discloses the compressor, wherein (see fig. A above) the slot flow path has a straight shape (straight shape shown by dotted arrow) that extends in the first axial direction (to the right), and an axial length of the slot flow path is greater than a circumferential length of the slot flow path (circumferential length of the slot flow path is viewed as a circumferential length along the outer diameter of the cylinder or of the axial member 151).
In reference to claim 8, Lee discloses the compressor, wherein (see fig. 5) an axial end of the slot flow path (right end in view of dotted arrow shown in fig. A above) in the first axial direction (to the right) is open [for instance, the axial end of the asserted slot flow path in open to space 102 via hole 131a].
In reference to claim 9, Lee discloses the compressor, wherein an axial end of the slot flow path (right end in view of dotted arrow shown in fig. A above) in the first axial direction (to the right) is closed [for instance, the axial end of the asserted slot flow path in closed to the space between 147 and 123a].
In reference to claim 10, Lee discloses the compressor, wherein (in view of figs. 3 and 5) the interference surface (136) has a closed loop ring shape.
Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2017/0321677 – herein after Kim).
In reference to claim 16, Kim discloses a compressor, comprising (see figs. 4 and 5): 
a cylinder (120) that extends axially and defines an inlet (for the piston) at a first axial end (top end) and an outlet (for the compressed fluid) at a second axial end (bottom end); 
a piston (130) disposed in the cylinder and configured to reciprocate in the cylinder; 
a linear motor (140; see ¶39) configured to drive the piston; 
a discharge valve assembly (500) disposed at the outlet of the cylinder and configured to open and close the outlet of the cylinder; and 
a valve stopper (405) configured to limit a degree of opening of the discharge valve assembly, the valve stopper (405) comprising (see fig. B below): 
a radial member that extends radially and defines a central hole (opening on the left side of asserted hollow space), the radial member having a radial inner end that surrounds the central hole, 
an axial member that extends from the radial inner end of the radial member in a first axial direction (i.e. to the left, in view of fig. 5), the axial member defining a hollow space that is in fluid communication with the central hole, and 
an interference surface disposed at an axial end (right end) of the axial member and configured to, based on the discharge valve assembly opening the outlet of the cylinder, interfere with the discharge valve assembly to thereby limit the degree of opening of the discharge valve assembly, 
wherein the radial member defines a peripheral hole (405a) that passes through the radial member in the first axial direction such that (see fig. B below) a first space (space on right) defined at a first axial side (right axial side) of the valve stopper (405) is in fluid communication with a second space (space on left) defined at a second axial side (left axial side) of the valve stopper (405) through the peripheral hole.

    PNG
    media_image2.png
    1072
    871
    media_image2.png
    Greyscale

Fig. B: Edited fig. 5 of Kim to show claim interpretation.
In reference to claim 17, Kim discloses the compressor, wherein the peripheral hole (405a) is one of a plurality of peripheral holes (see fig. B above: multiple 405a are present) that are defined at the radial member and spaced apart from one another by an equal circumferential distance.
In reference to claim 19, Kim discloses the compressor, wherein the hollow space defined by the axial member is in fluid communication with the first space (via hole 405a) defined at the first axial side of the valve stopper.
In reference to claim 20, Kim discloses the compressor, wherein (see fig. B above) the axial member has a truncated cone shape, and a diameter of the axial member decreases along the first axial direction (direction to the left).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 7,
Lee teaches the compressor with one slot flow path. However, Lee further teaches (see ¶151) “at least one communication hole 151a” is formed in the middle of the body portion 151. This communication hole 151a defines the asserted slot flow path.
Lee remains silent on a plurality of slow flow paths, wherein the plurality of the plurality of slot flow paths being spaced apart from one another by an equal circumferential distance.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide plurality of slow flow paths in claimed manner in the Lee’s compressor since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality to the number of slot flow paths.
Regarding claim 11,
Lee teaches (see ¶152) “at least one second discharge hole 152a” in the asserted radial member.
Lee remains silent on the radial member defining peripheral holes.
However, Lee teaches another embodiment of the compressor (see fig. 11) wherein the radial member defines peripheral holes (unlabeled but seen in 148a) that pass through the radial member in the first axial direction (to the right) such that a first space (space on right) defined at a first axial side (right axial side) of the valve stopper (148a) is in fluid communication with a second space (space on left) defined at a second axial side (left axial side) of the valve stopper (148a) through the peripheral holes.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide plural discharge holes as “peripheral holes” in the radial member of the Lee’s compressor (shown in embodiment of figs. 1, 3, 5) in order to increase the discharge flow of fluid into the cover portion (141b). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, applicant has not disclosed any criticality to the number of holes present in the radial member.
Regarding claim 12,
Lee, as modified, teaches the compressor, wherein the peripheral holes are spaced apart from one another by an equal circumferential distance (as seen in fig. 11 of Lee).
Regarding claim 13,
Lee, as modified, teaches the compressor, wherein the peripheral holes (seen in fig. 11 for instance) include a circular-shaped hole.
Lee, as modified, remains silent on the compressor, wherein the peripheral holes include an arc-shaped elongated hole, wherein a circumferential length of the arc-shaped elongated hole is greater than a radial length of the arc-shaped elongated hole.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the peripheral holes as an arc-shaped elongated hole in the modified compressor of Lee since it has been held that such a modification would have involve a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application (see ¶44 of the pg. pub of the instant application: “The peripheral hole 653 may have a circular shape as shown in FIG. 10. In addition, the peripheral hole 653 may be an arc-shaped hole as shown in FIG. 18”), applicant has not provided any criticality to the shape of the peripheral hole being an “arc-shaped elongated hole”.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Kim teaches the compressor, wherein the peripheral hole (405a) comprises a circular-shaped hole.
Kim remains silent on the compressor, wherein the peripheral hole comprises an arc-shaped elongated hole, wherein a circumferential length of the arc-shaped elongated hole is greater than a radial length of the arc-shaped elongated hole.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to make the peripheral hole as an arc-shaped elongated hole in the compressor of Kim since it has been held that such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application (see ¶44 of the pg. pub of the instant application: “The peripheral hole 653 may have a circular shape as shown in FIG. 10. In addition, the peripheral hole 653 may be an arc-shaped hole as shown in FIG. 18”), applicant has not provided any criticality to the shape of the peripheral hole being an “arc-shaped elongated hole”.
Allowable Subject Matter
Claims 3, 4, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art on record alone or in combination fails to teach: 
the compressor, further comprising “a first pipe that is connected to a radial outer end of the radial member and extends from the radial outer end of the radial member in the first axial direction; and a valve mounter that is disposed at an axial end of the first pipe and couples the discharge valve assembly to the cylinder”, as in claim 3; and
the compressor, wherein “the axial member has a truncated cone shape, and a diameter of the axial member decreases along the first axial direction”, as in claim 14.
Claims 4 and 15 depend on claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2019/0309742) and Lee Sangmin (US 2009/0317263) discloses a similar linear compressor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746